Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because: 
The claimed invention is directed to an abstract idea without significantly more; 
Claims 1-4 recite a process of rating a propulsion unit for an aircraft.  The propulsion unit comprising at least one main engine and at least one auxiliary engine.  The process further comprises determining steps:  determining a first distribution between the main thrust and the auxiliary thrust to obtain a first thrust of the propulsion unit in a first operating condition (a take-off condition, as recited in dependent claim 4), the auxiliary thrust selected to be at least [a first lower percentage] and at most [a second higher percentage than the first lower percentage] of the first thrust such that, when the propulsion unit is operating in the first operating condition, the propulsion unit provides the first thrust that includes the first distribution between the main thrust and the auxiliary thrust; determining a second distribution between the main thrust and the auxiliary thrust to obtain a second thrust of the propulsion unit in a second operating condition, the second distribution being a function of the first distribution, the auxiliary thrust selected to be at most [a percentage higher than the first higher percentage] of the second thrust, such that when the propulsion unit is operating in the second operating condition (a top of the climb operating condition, as recited in dependent claim 4), the propulsion unit provides the second thrust in the second distribution between the main thrust and the auxiliary thrust; and rating the propulsion unit based on the first distribution and the second distribution such that the determined main thrust of the at least one main engine for the first operating condition is a maximum thrust of the at least one main engine”. 
Claims 2 and 3, depend from claim 1, and recite similar determining steps and selection steps using various percentages.
This judicial exception is not integrated into a practical application because the process of rating a propulsion unit, (the propulsion unit considered an additional element), utilizing the determining steps, and selection steps, as explained above, is considered to be generally linking the use of the judicial exception to different configurations of aircraft engines during different operating conditions. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as explained above, it remains that claims 1-4 represent an abstract idea without substantial structure that could bring about a new and useful process or improvement thereof.  
Claims 5-14 are rejected under 35 U.S.C. 101 because:
The claimed invention is directed to an abstract idea without significantly more;
Claim 5 recite(s) a propulsion unit for an aircraft having a main engine and an auxiliary engine, as in claims 1-4.  The engines each comprise a fan, and first and second compression ratios, respectively, and are configured to provide thrust to the aircraft.  There exists configurations or ratings of first and second distributions/percentages of thrust between the main engine and the axillary engine configured to provide a first thrust for a first operating condition and a second thrust for a second operating condition, similar to claims 1-3, as described above. In the first distribution and first operating condition, the axillary engine provides between 5% and 65% of the thrust, wherein in the second distribution/operating condition the auxiliary engine proves a maximum thrust of 70%.  
This judicial exception is not integrated into a practical application because, similarly to the scenario as explained above, the propulsion unit (the main and auxiliary engines) are configured, or set/rated to provide a first thrust distribution corresponding to a first operating condition (take off) and a second distribution corresponding to a second operating condition (top of climb). This is considered to be generally linking the use of the judicial exception to different configurations of aircraft engines during different operating conditions.     
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Considering dependent clams 6-14, they recite the additional elements as follows:
6 & 7) turbojets and/or turboprops.
8) the auxiliary engine being retractable.
9) the application of the judicial exception to an aircraft.
10) two auxiliary engines.
11) varying percentages of thrusts.
12 & 13) a “rating” based on the type of aircrafts; the different types of aircrafts ranging from “short haul” to “long haul”.
14) the rating value falling on a curve based on percentages of thrust.
None of these features represent substantial structure that could bring about a new and useful process or machine or improvement thereof.  Therefore, the claimed invention as a whole, even when considering these features, remains an abstract idea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644